DISSENTING OPINION
BlaND, Judge:
In the majority opinion it is stated:
* * * In other words, in order to encourage the growth of American fisheries, Congress intended that fish, the product of such fisheries, other than those named in the proviso, should be exempt from duty provided only that they were not further advanced than is specified in the proviso. ■
:fí * >{: * * *
In the instant case we think the fish were a product of American fisheries, and that, as was said in the New England Fish Co. case, supra, “their status as such product was not altered by anything that thereafter occurred prior to importation.” They were landed in Mexico, but not further advanced than is prescribed in the first proviso of paragraph 1730 (a), and, therefore, under said paragraph they were exempt from duty when imported into the United States. It is not intended here to go beyond the principle applied in the New England Fish Co. case, supra.
In view of the interpretation of paragraph 1730, to which further reference will be made later, it necessarily follows, I respectfully submit, that the above-quoted language suggests that no matter what happens to fish of the character involved here after they have been landed abroad, as long as they have not been further advanced than is specified in the proviso, they will be free of duty. Under the majority's interpretation of the paragraph it of course naturally follows, after eliminating the language “landed solely for transshipment,” as far as the instant goods are concerned, that there is but one requirement to make them free of duty, i. e., that they shall not be further advanced than “beheaded, eviscerated, packed in ice, frozen, and with fins removed.” They could be sold to Mexican fish dealers or to the Mexican government and taxed and resold and imported *120into the United States and still be free of duty. It seems to me that that is the natural interpretation to be given to the language used by the majority and this is not denied in the majority opinion and no language is used which saves the question for the future. We should clarify the language and make definite holdings.
Some of the majority no doubt think that the record at bar does not show that the instant merchandise was sold-in Mexico and thereby entered the commerce of Mexico. On this question I must frankly state there may be reasonable doubt, although the Mexican decree involved, in plain language, requires them to be landed for sale either for domestic consumption or sale abroad and the Cooperativa gave to the American truck driver who took them to the United States a bill of sale showing the ampunt paid, etc.
There is no affirmative holding in the majority opinion that there was no sale in Mexico. In my judgment this is not a question that should remain unsettled and if the majority definitely held that upon the record the merchandise had been sold to other than American interests in Mexico, probably some of my associates who concur in the majority opinion would not be willing to do so. This issue should be definitely settled because for reasons which I will presently explain, some of which reasons go to the' interpretation of paragraph 1730, I think it is the most important basic issue for decision here.
In the Tariff Act of 1922 there was a dutiable provision, paragraph 717, for fish. There was also, paragraph 1630, a free list provision for “all fish and other products of such [American] fisheries.” In New England Fish Co. v. United States, 15 Ct. Cust. Appls. 34, T. D. 42137, this court had before it fish which were caught by American fishermen, taken from the boats in bond for shipment to America, after grading and icing, and without going into the hands of any foreigner. We held that they had not gone i,nto the commerce of Canada; that no duties had been levied upon them by Canada, and that they were, therefore, the product of American fisheries under the language of the Tariff Act of 1922.
The Tariff Commissionprepared and submitted to the Committee on Ways and Means of the House of Representatives when it was framing the paragraph involved, the following information, found in Summary of Tariff Information, 1929, Volume 2, page 2471:
* * * In that case [New England Fish Co. v. United States, supra] fish-caught by Americans in American vessels were bought by a Canadian subsidiary of an American corporation, landed, graded, and packed in ice in Canada and immediately shipped in bond in sealed cars to the American corporation without having paid Canadian duty or entered Canadian commerce. They were held entitled to free entry under paragraph 1630 as products of American fisheries.' In other decisions, fish caught by crews of vessels of American registry, commanded by American masters, and furnished with American gear, when purchased by an American corporation and landed at a Canadian port, where they were frozen and stored, remaining at all times the property and under the control of the *121American corporation, were held to be entitled to free entry when brought to the United States. * * *
With this information before the Congress it enacted paragraph 1730, the material parts of which follow:
Par. 1730. (a) All products of American fisheries (including fish, shellfish, and other marine animals, and spermaceti, whale, fish, and other marine animal oils), which have not been landed in a foreign country or which, if so landed, have been landed solely for transshipment without change in condition: Provided, That fish the product of American fisheries (except cod-, haddock, hake, pollock, cusk, mackerel, and swordfish) landed in a foreign country and there not further advanced than beheaded, eviscerated, packed in ice, frozen, and with fins removed, shall be exempt from duty: Provided further, That products of American fisheries, prepared or preserved by an American fishery, on the treaty coasts of Newfoundland, Magdalen Islands," and Labrador, as such coasts are defined in the Convention of 1818 between the United States and Great Britain, shall be exempt from duty.
* * * * * * *
When the House committee made its report, in explaining what it had done with reference to the fish question, it said in part:
Paragraphs 717 to 721 relating to fish and fish products have been entirely rewritten to meet the modern commercial practices and to correspond with decisions made by the customs officials and the courts. * * * [Italics ours]
With reference to paragraph 1732 it said:
Paragraph 1732: This paragraph has been rewritten and, as it now reads, will permit the fishermen on the Pacific coast to land their fish at Prince Rupert, where they may be beheaded, eviscerated, packed in ice or frozen, and brought into this country duty free, but the products of the American fisheries on the Atlantic coast, namely, cod, haddock, hake, pollock, eusk, mackerel, and swordfish, are excepted from this provision but can come in duty free when they are landed in a foreign country solely for the purpose of transshipment without change in condition.
In view of what information was before Congress and especially the decision of this court in the New England Fish Co. case, supra, where the sole issue was whether or not the goods had been sold to Canadians and therefore entered the commerce of Canada, and in view of what the report of the committee states, there is certainly no justification for holding that Congress not only intended the law “to meet the modern commercial practices and to correspond with decisions made by the customs officials and the courts,” but that it intended to go so far as to permit free entry of fish which had gone into the commerce of the foreign country and then reached the United States. It is a strained construction of paragraph 1730 to hold that the provision “landed solely for transshipment” does not apply to the instant merchandise. It of course applies. The plain import of it is that with the exception of certain kinds of fish which may be beheaded, eviscerated-, packed in ice, frozen, and with fins removed, no fish which are landed for any other purpose than transportation shall have a free status.
*122The American fishing vessel owners landing fish at Prince Rupert, British Columbia, made it plain to the committees of Congress, concerned with the preparation of the involved fish provision, why they wanted the American fisheries paragraph written so as to retain the privilege they were entitled to under the decision in the New England Fish Co. case, supra. See Tariff Readjustment — 1929, Hearings before the Committee on Ways and Means, House of Representatives, Vol. XV, p. 8998. It was represented to Congress that certain interests in Alaska were attempting to make American caught fish dutiable unless landed in Alaska. They furthermore stated that most of the halibut, the principal food fish shipped to the United States from Prince Rupert, was bought by American interests. Canadians, it was said, buy some of them. If fish caught by Americans are sold to Canadians who for themselves advance them within the terms of the proviso and ship them to America free of duty, it would do a great injustice to American companies dealing in American caught fish.
In the light of all the circumstances heretofore referred to, it would seem to conclusively appear that it was never the legislative intent to permit American caught fish to be purchased by foreigners, .become a part of the commerce of the foreign nation, and then be free of duty in the United States if they had by them been advanced within the terms of the proviso, and any decision by this court that may be interpreted by foreign- fishing industries as being a holding that American caught fish may pass into foreign hands and into foreign commerce and be free of duty as long as they are not advanced further than as specified in the proviso will naturally lead to a result which Congress simply could not have contemplated.
It must be remembered that the provisions under consideration here had their genesis in the wish to protect the American fishing industries which include Americans who buy, sort, ice and transport to the United States fish caught under the American flag, as well as the interests of those who actually catch them. Not only was the decision of this court and the rights it assured to American fishing interests called to the attention of Congress by interested parties and the Tariff Commission, but the committee report showed that these' considerations were one of the moving causes of the rewriting of the various fish provisions.
As I interpret paragraph 1730, which is inartfully drawn and evidently was amended piecemeal in the committee as well as in the Senate, it provides first, for products of American fisheries, including a number of things with which we are not here ^concerned, but which have not been landed in a foreign country; second, it provides that if such products have been so landed they shall be landed solely for transshipment without change in condition; third, that fish products of such fisheries (except New England fish specifically named), if *123landed in a foreign country for no other purpose than for transportation except to have them beheaded, eviscerated, frozen, with fins removed, shall be free; fourth, it provides for free entry of prepared or preserved products of American fisheries which are prepared by American fishing interests under certain treaty rights.
It is my view that to interpret the statute as the majority have done entirely emasculates it. The proviso with which we are concerned merely makes an exception to the mandate that the fish may not be landed except for transshipment and this exception relates entirely to the advancement of the fish and not to any other purpose for which the fish might have been landed. In the instant cáse the fish were not only landed for the purpose of advancement within the proviso but they were landed under the requirements of a clearly worded decree of Mexico that needs no interpretation. It plainly says, according to the translation, Exhibit No. 5, found in the record:
I. It may only be conceded [fishing zone] to the Cooperative Society of Fishermen which may be organized with regional fishermen under the concept that those who may desire it, nationals or aliens, may be admitted as members, provided that its integral production be delivered for its sale, whether for the interior consumption of the Republic or for exportation, through the said Cooperative.
It is thus seen that the decree of Mexico specifically provides that they must be delivered for sale for interior consumption as well as for exportation. In the record is a bill of sale by the Cooperativa setting out the price which the Sonora Fish Co. paid to the Cooperativa. The fish were required to be landed in Mexico and turned over to the Co-operativa for purposes other than transportation and for advancement within the terms of the proviso in that the record shows that dues amount to 1 centavo per kilo of the fish caught were required to be paid and they couldn’t be imposed unless the fish were landed. They were landed, therefore, for the purpose of making them subject to Mexican control, Mexican resale, and Mexican charges. In my view it makes little difference whether it be held that title had actually passed from the American under whose direction the fish were caught to the Cooperativa as long as the fish were landed for some purpose other than transportation or advancement within the terms of the proviso.
It seems clear to me that if fish which have entered foreign com-' merce were not regarded as products of American fisheries for free list purposes under the Tariff Act of 1922, there is nothing in the Tariff Act of 1930 which warrants a change in their classification.
It is my view that the j udgment of the trial court should be reversed.